aboveDETAILED ACTION
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a magnetic sensor device, whereby the prior art does not teach or suggest the multipolar magnet includes a neutral zone that is not magnetized to the polarity of either magnetic pole, between the magnetic poles of differing polarity, and  when viewed along the direction orthogonal to the first surface, a width of the neutral zone is larger than the size of the magnetic detection part, the neutral zone includes a plurality of neutral zone parts that extend radially from the geometric center of the multipolar magnet, the width of the neutral zone is substantially constant, the widths of all of the neutral zone parts are substantially the same, and the first magnetic detection element part, the second magnetic detection element part, the third magnetic detection element part and the fourth magnetic detection element part do not overlap the magnetic poles but overlap the multipolar magnet, in combination with all other limitations set forth in the claim.
Regarding claim 14, applicant has sufficiently defined and claimed a magnetic sensor device, whereby the prior art does not teach or suggest the multipolar magnet includes a neutral zone that is not magnetized to the polarity of either magnetic pole, between the magnetic poles of differing polarity, and when viewed along the direction orthogonal to the first surface, the first magnetic detection element part, the second magnetic detection element part, the third magnetic detection element part and the fourth magnetic detection element part do not overlap the magnetic poles but overlap the multipolar magnet, and even when the multipolar magnet moves in the first direction and the second direction relative to the magnetic detection part, the first magnetic detection element part, the second magnetic detection element part, the third magnetic detection element part and the fourth magnetic detection element part do not overlap the magnetic poles but overlap the multipolar magnet, in combination with all other limitations set forth in the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner




/MINH Q PHAN/Primary Examiner, Art Unit 2852